Citation Nr: 0946620	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-33 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for lupus.

3.  Entitlement to an initial disability rating greater than 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  This case was subsequently transferred to the RO 
in Denver, Colorado.

The Veteran indicated on his October 2006 VA Form 9 that he 
wished to testify at a Board hearing.  A Video Board hearing 
was scheduled for June 2009 and the Veteran was provided 
notice of this hearing in May 2009.  However, the Veteran 
failed to report to the scheduled hearing and failed to 
explain his absence.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records show an isolated 
report of a rash on the groin area in November 1971.  
Treatment records also show several complaints of tension-
type headaches in April 1970, February 1971, June 1971, 
October 1971, and August 1972.  Specifically, a June 1971 
treatment report shows a history of chronic headaches for the 
past 1 1/2 years.  Separation examination dated in August 1972 
shows normal neurologic and skin evaluations but notes the 
complaints of headaches on occasion.  

Post-service treatment records include a July 1977 
examination report which shows normal neurologic and skin 
evaluations.  In a July 1977 Report of Medical History, the 
Veteran reported "yes" to "frequent or severe headaches" 
but reported "no" to "skin disease."  These records also 
show that the Veteran complained of a rash in the groin area 
in November 1977 and tension headaches in January 1978.  In 
November 1979 the Veteran underwent a biopsy for possible 
discoid lupus erythmatosis and the impression was chronic 
folliculitis and epidermal inclusion cyst.  In May 1986 a 
diagnosis of discoid lupus erythmatosis was confirmed.  

VA treatment records beginning in November 2004 show 
complaints of tension headaches and history of lupus.       

The Veteran was examined by a VA physician in February 2005.  
The examiner noted the Veteran's history of lupus and 
headaches and diagnosed systemic lupus erythmatosis involving 
25 percent of the exposed surface and 15 percent of the total 
body surface and muscle contraction headaches.  

As pointed out by the Veteran's representative, the February 
2005 VA physician did not provide an opinion as to whether it 
was as likely as not that the Veteran's lupus and headaches 
were incurred in or related to his military service and 
appeared to assume they were related to Agent Orange 
exposure, a theory not asserted by the Veteran.  As such, 
another examination is warranted.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Finally, a review of the record shows that by rating decision 
dated in August 2008 the RO denied granted service connection 
for PTSD and assigned a 30 percent disability rating 
effective October 14, 2004.  The Veteran submitted a written 
notice of disagreement with regard to the assigned disability 
rating in December 2008.  When a notice of disagreement is 
timely filed, the RO must reexamine the claim and determine 
if additional review or development is warranted. If no 
preliminary action is required, or when it is completed, the 
RO must prepare a statement of the case pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative. 38 
C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement 
of the case on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should afford the February 
2005 VA examiner the opportunity to 
supplement his report and specifically 
opine whether it is at least as likely 
as not that the Veteran's systemic 
lupus erythmatosis or muscle 
contraction headaches were incurred in 
or are otherwise related to the 
Veteran's military service.  

The VA examiner is specifically directed 
to review the service treatment records 
showing an isolated report of a rash on 
the groin area in November 1971, several 
complaints of tension-type headaches and 
the report of an August 1972 separation 
examination showing normal neurologic 
and skin evaluations but noting 
complaints of headaches on occasion.  
  
If the February 2005 VA examiner is 
unable to complete this request or 
another examination is needed, the 
AMC/RO should schedule the Veteran for 
a new VA examination and direct the new 
examiner to include such an opinion.

2.	The RO should issue a Statement of the 
Case (SOC) specifically regarding the 
issue of entitlement to an initial 
disability rating greater than 30 
percent for service-connected PTSD.  
The RO should also advise the Veteran 
of the need to timely file a 
substantive appeal if he desires 
appellate review of this issue.  

3.	After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim 
is still denied the RO must furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the Veteran an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


